Citation Nr: 0812668	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  99-23 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to December 10, 1997, 
for the assignment of a 100 percent rating for post traumatic 
stress disorder, (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service in the Marine Corps 
from March 1966 to March 1969, and in the Navy from October 
1976 to June 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision which effectuated a 
January 2006 Board decision that granted an earlier effective 
date for the award of service connection for PTSD to April 
1989.  The rating decision assigned a 30 percent rating for 
PTSD from April 1989 until December 1997.

While the veteran was provided with a supplemental statement 
of the case instead of a statement of the case, the Board 
concludes that the veteran has provided a specific intention 
to appeal the January 2006 rating decision to the Board, and 
therefore, the issuance of a statement of the case is not 
necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has asserted that he is entitled to a 100 percent 
rating as of initial effective date of his rating (April 18, 
1989), rather than the 30 percent rating that was assigned.  

However, the veteran has not been provided with the 
regulations used to rate PTSD in effect in 1989.  (The 
regulations for rating psychiatric disabilities were revised 
in 1996).  This should be done.

Treatment records have been received from the veteran's 
treatment at the VetCenter from April 1989 to November 1991; 
and VA treatment records have been received from the 
veteran's treatment in late 1996 and early 1997.  The 
veteran's claims file appears to include the entirety of his 
treatment records from 1989 to 1997, which appears to be 
consistent with the veteran's statements.  Nevertheless, 
given the lengthy passage of time between treatments, when 
there is no record of any psychiatric treatment, namely 1991 
to 1996, the veteran should be asked if he sought any 
additional treatment during that period.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
regulations for rating psychiatric 
disabilities in effect in 1989, and since 
November 1996.  

2.  Notify the veteran of information and 
evidence necessary to support his claim, 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claims.  Further, ask him 
to submit any evidence in his possession 
which pertains to his claim of entitlement 
to a 100 percent rating for PTSD earlier 
than December 1997.  Also, inform the 
veteran how disability ratings and 
effective dates are calculated.

3.  The veteran should be asked if he 
received any private or VA psychiatric 
treatment between 1991 and 1996, and the 
records of any such treatment should be 
sought.  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



